Citation Nr: 0333400	
Decision Date: 12/01/03    Archive Date: 12/15/03

DOCKET NO.  02-06 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased initial evaluation for 
degenerative disc disease of the lumbosacral spine, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from May 1943 until January 
1946.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from a June 2001 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Muskogee, Oklahoma.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

In the present case, the VA issued a VCAA notice letter in 
March 2001.  That letter set forth the requirements necessary 
to successfully establish service connection.  However, since 
that time, service connection was granted and hence the issue 
currently on appeal is that of entitlement to an increased 
rating.  The veteran has not received notice of the specific 
evidence necessary to substantiate his increased rating 
claim.  Therefore, the VCAA and Quartuccio have not been 
satisfied and further notice is required.  Such notice must 
also apprise the veteran of his responsibilities with respect 
to the claims, and VA's development assistance.  
Additionally, such letter should clearly indicate that the 
veteran has a full year in which to submit any additional 
evidence and that such period may be specifically waived.  
See Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003).

Furthermore, the Board observes that, twice during the 
pendency of the appeal, the rating criteria pertaining to 
disabilities of the spine have been amended.  First, the 
rating criteria specific to intervertebral disc syndrome were 
amended effective September 23, 2002.  See 67 Fed. Reg. 54345 
- 54349 (Aug. 22, 2002).  Then, the criteria for spinal 
disabilities in general, to include intervertebral disc 
syndrome, were amended effective September 26, 2003.  See 68 
Fed. Reg. 51454 - 51458 (Aug. 27, 2003).  The veteran has not 
yet been apprised of either change in the rating criteria.  
Such notice is necessary under the VCAA.  Moreover, given the 
abundant changes in such criteria, a new VA examination would 
be useful in the adjudication of this appeal.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Contact the veteran and ask that he 
identify all sources of treatment, VA and 
private, for degenerative disc disease of 
the lumbosacral spine, from December 2001 
to the present.  The veteran should also 
identify any earlier treatment for his 
spine condition that is not presently 
associated with the claims file.  

2.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied with 
regard to the increased initial rating 
issue on appeal in accordance with the 
decisions of Quartuccio v. Principi, 16 
Vet. App. 183 (2002) and Paralyzed 
Veterans of America v. Secretary of 
Veterans Affairs, No. 02-7007, -7008, -
7009, -7010 (Fed. Cir. Sept. 22, 2003), 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent.

3.  Schedule the veteran for a VA spine 
examination.  The examination must 
include complete neurologic and 
orthopedic findings, to include range of 
motion findings.  Moreover, the examiner 
should note whether there is any 
additional limitation of function due to 
factors such as pain, weakness, 
fatigability, incoordination and pain on 
movement.  Any other necessary tests and 
procedures should be performed.  The 
claims file should be reviewed by the 
examiner in conjunction with the 
evaluation.  

4.  Then, after completing any other 
needed development and ensuring that the 
VA examination report is complete, 
readjudicate the issue on appeal, 
considering all newly submitted evidence, 
with consideration of all applicable 
rating criteria, including as effective 
prior to and from September 23, 2002, and 
effective September 26, 2003, as 
appropriate. See 67 Fed. Reg. 54345 - 
54349 (Aug. 22, 2002) and 68 Fed. Reg. 
51454 - 51458 (Aug. 27, 2003).

If any benefit sought on appeal remains 
denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Such supplemental statement of 
the case should specifically include all 
applicable rating criteria for evaluating 
the disability at issue, effective prior 
to and from September 23, 2002 and 
effective September 26, 2003.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, as appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




